MICRO CAPITAL INVESTORS, INC. v. BROYHILL FURNITURE INDUSTRIES,
                              INC.
                                  No. 294A12

                             (Filed 25 January 2013)



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 728 S.E.2d 376 (2012), affirming an

order denying plaintiff’s motion to amend complaint entered on 24 January 2011 by

Judge Yvonne Mims Evans and an order granting summary judgment for defendant

entered on 28 January 2011 by Judge Edgar B. Gregory, both in Superior Court,

Caldwell County. Heard in the Supreme Court on 8 January 2013.


      James, McElroy & Diehl, P.A., by John Parke Davis, Preston O. Odom, III,
      and Richard B. Fennell, for plaintiff-appellant.

      Kilpatrick Townsend & Stockton LLP, by Susan Holdsclaw Boyles, Dustin T.
      Greene, and Katherine A. McCurry, for defendant-appellee.


      PER CURIAM.


      AFFIRMED.